DETAILED ACTION
Claims 1-9 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. It is unclear what the intended metes and bounds of claims 1-9 is. 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) reading and executing an arithmetic processing as part of an encryption process on some data. 
This judicial exception is not integrated into a practical application because they are broad enough to cover performing the process in the mind or with pen/paper, other than the generic computer components. 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, other than reciting “a device”, “a memory”, “processors”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “a device” language, the claim encompasses a user picking mask data and some data, and encrypting short strings as introduction to elementary encryption classes are taught. 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (20180167196).
Regarding claims 1 and 8-9, Cooper teaches 1. An encryption processing device comprising: / 8. An encryption processing method comprising: /9. A computer program product comprising a non-transitory computer-readable medium including programmed instructions, the instructions causing a computer to execute (par.69-72): 
a memory configured to store a plurality of divided masks to be applied to an input sentence on which mask processing is performed in unit of processing of a predetermined size corresponding to a size of data obtained by dividing target data of encryption processing into a plurality of pieces, the divided masks each having a same size as that of data obtained by further dividing the data of the unit of processing (par.61-67); and 
one or more processors configured to: 
read out the plurality of divided masks from the memory at different respective timings, and generate a plurality of first masks by using the read-out plurality of divided masks at different respective timings (par.28-33); and 
execute arithmetic processing on intermediate data of the encryption processing by using the plurality of first masks at different respective timings (par.33-39, 61-64).
Regarding claim 4, Cooper teaches wherein a size of the unit of processing is (8.times.L) bits, wherein L is an integral number equal to or larger than 1, and the divided mask has a size obtained by dividing the size of the unit of processing into two parts, four parts, or eight parts (par.18-20, 30-33).
Regarding claim 5, Cooper teaches wherein the encryption processing and the input sentence include respectively encoding processing and plain text, or decoding processing and cipher text (par.18-23).
Regarding claim 6, Cooper teaches wherein the one or more processors are configured to generate the plurality of first masks by using the plurality of divided masks in different order for each execution of the encryption processing (par.32-36).
Regarding claim 7, Cooper teaches wherein the one or more processors are configured to perform arithmetic processing using the plurality of first masks in different order for each execution of the encryption processing (par.32-36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (20180167196), and further in view of Johnson (20160127123).
Regarding claim 2, Cooper teaches wherein the encryption processing repeats round processing based on a round function by a prescribed round number of times, and the one or more processors are configured to: perform arithmetic processing on the intermediate data of round processing in the (i+1)-th round by using the plurality of first masks at different respective timings (par.33-39, 61-64).
Cooper does not expressly disclose, however, Johnson teaches generate the plurality of first masks for converting a plurality of masks used in mask processing for the intermediate data of round processing in an i-th round, wherein i is an integral number equal to or larger than 1 (par.33-37, 71-73, 92-99). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Cooper to use masks derived as taught by Johnson.
One of ordinary skill in the art would have been motivated to perform such a modification to further increase the complexity required for an attack (Johnson, par.28-40, 77-92).
Regarding claim 3, Cooper teaches wherein the encryption processing repeats round processing based on a round function a prescribed round number of times, the one or more processors are configured to: wherein i is an integral number equal to or larger than 1; and read out the plurality of divided masks stored in the round processing in the i-th round from the memory at different respective timings (par.33-39, 61-64).
Cooper does not expressly disclose, however, Johnson teaches store, as the divided masks in the memory, a plurality of calculation results based on the plurality of first masks used in the arithmetic processing for the intermediate data of round processing in an i-th round, generate the plurality of first masks used in round processing in the (i+1)-th round by using the read-out plurality of divided masks at different respective timings (par.33-37, 71-73, 92-99).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Cooper to use masks derived as taught by Johnson.
One of ordinary skill in the art would have been motivated to perform such a modification to further increase the complexity required for an attack (Johnson, par.28-40, 77-92).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herbst (NPL “An AES smart card implementation resistant to power analysis attacks”) teaches using multiple masks during execution of the algorithm, Nassar (NPL “RSM: A small and fast countermeasure for AES, secure against 1st and 2nd-order zero-offset SCAs") also teaches using multiple masks, random or precomputed, during execution of AES.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419